DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 10/05/2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment submission filed on 11/20/2020 has been entered.
This Office Action is in response to the Amendment filed on 11/20/2020. 
In the instant Amendment, claims 1, 8 and 9 have been amended. Claims 10 and 15 have been cancelled.
Claims 1-9 and 11-14 and 16-20 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020. The submission is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Argument
2.           Applicant's arguments with respect to independent claims 1, 8 and 9 filed on 11/20/2020, have been considered but are not persuasive. The combination of Schultz and Dockter and Euteneuer and Noffsinger discloses all the limitations as cited in amended independent claims 1, 8 and 9. See the following rejection.
Regarding claims 1, 8 and 9, Applicant argues that the prior arts of record do not disclose display at a same time the plurality of potential flight paths as cited in amended claims 1, 8 and 9 because Euteneuer teaches displaying different flight paths of aircraft but for collision avoidance and not for imaging structure. However, after careful consideration, Examiner must respectfully disagree. In response to the Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F. 2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  In this regard, a conclusion of obviousness may be based on common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.  In re Bozek, 416 F .2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). In this case, Schultz discloses display the plurality of potential flight paths for imaging a selected structure as in Schultz [0060]-[0061] which discloses a flight path 70 may be displayed to the user on one or more images via display unit 22 as in Fig. 6, and a different flight path 70a can be displayed as in Euteneuer [0078], [0084] discloses the user interface permits the remote operator to remotely control the flight of an unmanned aircraft system UAS. The display system 510 can present the flight path of the UAS and one or more recommended modified flight paths of the UAS as determined by embodiments of the sense and avoid system 200 for the UAS. Projected flight paths of the UAS and one or more recommended modified flight paths as determined by the sense and avoid system may also be presented on the display as in Euteneuer [0084]. The fact that Euteneuer displaying multiple potential flight paths for a different purpose does not alter the conclusion that its use in a prior art device would be prima facie obvious from the purpose disclosed in the reference.  In re Lintner, 173 USPQ 560. Schultz and Euteneuer are analogous art because they are from the same field of endeavor of displaying aircraft flight paths for control of aircraft. Euteneuer discloses displaying one or more recommended modified flight paths of the aircraft for user selection of desired flight path to control the aircraft. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Schultz, and further incorporate displaying at a same time the plurality of potential flight paths on the display, as taught by Euteneuer, to permit and help the remote operator to remotely control the flight of the unmanned aircraft system based on generated flight paths while still meet the operator’s desire of the flight path (Euteneuer [0084], [0063]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites “which imaging position information with relatively high positional accuracy is associated.”
Claim 4 recites “an imaging position with relatively highSP357916WO0051/53 positional accuracy.”
It is unclear how accurate is relatively high accuracy. The claims fail to define a meet and bound of the limitation. Therefore, the claims are indefinite.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 7-9, 11-13 and 16-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable Schultz et al. (U.S 2016/0313736) hereinafter Schultz, further in view of Dockter et al. (U.S. 2008/0071431) hereinafter Dockter, further in view of Euteneuer et al. (U.S. 2014/0249738) hereinafter Euteneuer, further in view of Noffsinger et al. (U.S. 2014/0207317) hereinafter Noffsinger.
Regarding claim 1, Schultz discloses an information processing device (Schultz Figs. 2-3, [0025]: unmanned aircraft system 10 having host systems 12 and user devices 14) comprising circuitry configured to: 
select a portion of a structure to be imaged (Schultz [0049], [0038]: user can input location of a structure of interest; [0050]: images 62 including structure of interests are displayed and the user can use a drag-and-drop element provided via user terminal to select the structure of interest within the scene in the images, wherein the images 62 can include different structures which can be selected as in Figs. 4-10. Hence, select a portion of a structure to be imaged; [0003], [0058], [0076]: the structure of interest is a roof of a building. The user can include identification of areas of the roof, hence the roof is a portion of a structure to be imaged which is selected);
, wherein each of the plurality of potential flight paths is for imaging the selected portion of the structure (Schultz [0059]-[0060]: information pertaining to the structure of interest and information in potential flight paths are used to generate fight path information for the aircraft to direct the aircraft to fly based on the flight path such as generated flight path 70 in Fig. 6; [0065]: If a flight path would go through one of potential obstructions, it could be flagged and the algorithm could attempt to find the best solution for getting past the obstructions, which may require an adjustment to the flight path to ensure full coverage, such as generating another flight path 70a as in Fig. 7. For any flight paths that are flagged for possible obstructions, a system operator could validate the corrective route chosen and alter it as necessary. Hence, generate plurality of potential flight paths based on selection of portion of structure for imaging the selected portion of structure 21);
display the plurality of potential flight paths (Schultz [0060]-[0061]: a flight path 70 may be displayed to the user on one or more images via display unit 22 as in Fig. 6, and a different flight path 70a can be displayed as in Fig. 7, [0064]. Hence, display plurality of potential flight paths);
select certain flight path information from the plurality of potential flight paths based on a user selection (Schultz [0065]: For any generated flight paths that are flagged for possible obstructions, a system operator could validate the corrective route chosen, hence selected flight path, and alter it as necessary; [0025], [0043]: host system receives identification information relating to a structure of interest 21 via user terminals 14, and geographic positioning of the structure, and generates unmanned aircraft information including flight path information, camera control information to capture images of the structure of interest; [0072]: a user may manual manipulate the flight path of the unmanned aircraft such as adding a flight path);
acquire 5 imaging position information at a time when the selected portion of the structure is imaged which is acquired by an imaging device configured to fly adjacent to a periphery of the structure to image the structure on the basis of the certain flight path information that is determined in advance of a flight of the imaging device (Schultz [0028]-[0029]: the unmanned aircraft 18 can include GPS receivers and the like so that the position and orientation of the aircraft at a specific instance of time can be monitored, recorded and correlated with particular images; [0078], [0073]: the longitude and latitude of a location seen within each image can be determined; [0025], [0043]: host system receives identification information relating to a structure of interest 21 via user terminals 14, and geographic positioning of the structure, and generates unmanned aircraft information including flight path information, camera control information to capture images of the structure of interest);
use a captured image of the structure imaged by the imaging device and the imaging position information to 10 generate data related to damage of the structure including position information of damage of the structure included in the captured image (Schultz [0075]-[0076]: the capture images from the camera of the aircraft is used for evaluation of the structure of interest including damage of the structure and position information of the damage, such as damage of a roof of structure as in [0076]; [0078]: during image capture, the longitude and latitude of a location seen within each image can be determined and used to evaluate objects on the structure, which can be the damages; [0028]-[0029]: the unmanned aircraft 18 can include GPS receivers and the like so that the position and orientation of the aircraft at a specific instance of time can be monitored, recorded and correlated with particular images; [0074], [0093], Fig. 1: one or more processor 24 may generate a structure and damage report); and
output the captured image with the data related to damage of the structure to an external device (Schultz [0074], Fig. 1: one or more processor 24 may generate a structure report and provide to one or more user terminal 14, i.e. external device, over network 16 to allow user to view the structure report. Fig. 9 shows a screen shot 76 of a structure report on a display unit 22 of user terminal 14; [0075]-[0076], Fig. 9: the images obtained from the camera may be used in an insurance evaluation and provided in a structure report 78. The structure report 78 includes an image data set 82 which includes one or more captured images 80 of structure of interest. The structure report details damage to a roof of the structure of interest, hence the report is data related to damage of the structure which details that a damage is on a roof. One or more images 80 of damage to the roof may be included within the image data set 82 of the structure report 78. Hence, output the structure and damage report which is data related to a damage and which has captured images of damage on the roof to external user device; [0077]: structural details may be provided in the structure report within a structure data set 84 which include information related to structure of interest such as area of the structure, height of the structure, roof details; [0094]: additional data set may be included within the structure report such as school district data, census data,…; [0098]: the structure report may be used in an insurance claim such as insurance claim for a particular roof),
wherein the imaging position information comprises longitude and latitude information of the imaging device (Schultz [0078]: during image capture, the location of camera for images captured may be known, and the longitude and latitude of a location seen within each image can be determined; [0028]-[0029]: the unmanned aircraft 18 can include GPS receivers and the like so that the position and orientation of the aircraft at a specific instance of time can be monitored, recorded and correlated with particular images. A signal is sent to a processor (that receives time signals from the GPS) each time an image is captured. Hence, longitude and latitude of the aircraft having the camera can be determined using the GPS while images are captured), and
wherein the certain flight path information is generated in advance of the flight based on an overview diagram of the structure (Schultz [0045], [0049], [0055]: structure database store information about the structure including longitude and latitude; Figs. 2-3, [0025]: unmanned aircraft system 10 comprising a host system which receives information relating to a structure of interest 21 and geographic position of the structure 21 to generate aircraft flight path information. Hence, it would have been obvious to have the flight path information is based on longitude and latitude information; [0054]-[0057]: a foot-print of the structure having outline or edges of the structure may be determined. The height of the structure may aid in determine the altitude for the flight plan of the aircraft. The foot-print and other information related to the structure including geographic location are used to generate flight path as in [0059], Fig. 4; [0060]-[0061], [0072], Fig. 6: the flight path is used to direct the aircraft 18 to follow that flight path and capture images of predetermined locations, as in [0073], and the flight path can be downloaded by a user. The aircraft can repeat the same flight path to obtain additional images as in [0072]. Therefore, the flight path is generated in advance of the flight based on overview diagram of the structure; [0081]-[0083]: an image of 3-D model for the structure is generated and the user can request a flight plan; [0068]: direct the camera to capture images on a schedule while control camera parameters).

Schultz does not explicitly disclose wherein the certain flight path information comprises values of longitude and latitude.
	However, Dockter discloses that wherein the certain flight path information comprises values of longitude and latitude (Dockter [0059]: a camera in an aircraft 10 having a known longitudinal and latitudinal position. The new latitude, longitude are sent to the vehicle flight control system with a command for the aircraft to hover at the selected location).
Schultz and Dockter are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Schultz, and further incorporate having the certain flight path information comprises values of longitude and latitude, as taught by Dockter, to fly the aerial vehicle to a target location (Dockter [0059]).

Schultz does not explicitly disclose display at a same time the plurality of potential flight paths, and select certain flight path information from the plurality of potential flight paths based on user selection of one of the plurality of potential flight paths.
However, Euteneuer discloses display at a same time the plurality of potential flight paths; and select certain flight path information from the plurality of potential flight paths based on a user selection of one of the plurality of potential flight paths (Euteneuer [0078], [0084]: the user interface permits the remote operator to remotely control the flight of an unmanned aircraft system UAS. The display system 510 can present the flight path of the UAS and one or more recommended modified flight paths of the UAS as determined by embodiments of the sense and avoid system 200 for the UAS. Projected flight paths of the UAS and one or more recommended modified flight paths as determined by the sense and avoid system may also be presented on the display; [0031]: the operator can control the UAS; [0005]: the crew have the choice to select alternative modified flight path; [0063], [0094]: the sense and avoid system may recommend a flight path such as right turn or left turn and the operator can select a flight path for the UAS; Figs. 2-4, [0036], [0040]: recommended flight path for the UAS are determined based on an overview diagram of the scene or structure which are also displayed for operator as in [0078], [0084]).
Schultz and Dockter and Euteneuer are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Schultz and Dockter, and further incorporate displaying at a same time the plurality of potential flight paths; and select certain flight path information from the plurality of potential flight paths based on user selection of one of the plurality of potential flight paths, as taught by Euteneuer, to permit and help the remote operator to remotely control the flight of the unmanned aircraft system based on generated flight paths while still meet the operator’s desire of the flight path (Euteneuer [0084], [0063]).

Furthermore, Noffsinger discloses output the data related to damage of the structure to an external device (Noffsinger [0003], [0021]: use video camera to detect damages on route; [0036]: examining system 102 automatically issues a warning signal to one or more other vehicle systems traveling nearby of the potentially damage section of the route and where the potentially damage section is located. The examining system 102 automatically communicate a warning signal to a stationary wayside device that notifies the device of the potentially damaged section and the location of the potentially damaged section; Figs. 1-3, [0062]: examining system 200 onboard a first vehicle system 300 may automatically notify the second vehicle system 302, hence external device. The warning signal may notify the second vehicle system of the location of the potentially damaged section of the route, hence data related to damaged section).
Schultz and Dockter and Euteneuer and Noffsinger are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Schultz and Dockter and Euteneuer, and further incorporate output the data related to damage of the structure to an external device, as taught by Noffsinger, to notify other vehicle of potential damaged section to avoid travelling over the damaged section (Noffsinger [0062]).

Regarding claim 2, Schultz and Dockter and Euteneuer disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Schultz further discloses wherein the processing circuitry is further configured to calculate a position of damage of the structure included in the captured image (Schultz [0078], [0075]: during image capture, the longitude and latitude of a location seen within each image can be determined and used to evaluate objects on the structure, which can be the damages; [0028]-[0029]: the unmanned aircraft 18 can include GPS receivers and the like so that the position and orientation of the aircraft at a specific instance of time can be monitored, recorded and correlated with particular images).

Regarding claim 5, Schultz and Dockter and Euteneuer and Noffsinger disclose all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.
Schultz further discloses wherein the processing circuitry is further configured to generate the data related to damage of the structure using the position of damage of the structure calculated by the damage position calculating unit (Schultz [0078]: during image capture, the longitude and latitude of a location seen within each image can be determined and used to evaluate objects on the structure, which can be the damages; [0075]-[0078]: one or more images of damage of a portion of the structure such as a roof can be included in a structure report).

15 10 Regarding claim 7, Schultz and Dockter and Euteneuer and Noffsinger disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Schultz discloses wherein the processing circuitry is further configured to use generated data to generate flight information used to cause the imaging device to image a position of damage corresponding to the data (Schultz [0058]-[0059]: additional details of the structure of interest can be provided, or determined using captured images, such as identification of areas such as eaves, drip edges, ridges, or the like such as roof, and other information as pitch distance, angle,… to generate flight path for images; [0072]: additional flight path to image the structure can be requested; [0076], [0098]: generate reports having images to detail damage to a portion such as a roof; [0075]-[0076], Fig. 9: the images obtained from the camera may be used in an insurance evaluation and provided in a structure report 78. The structure report 78 includes an image data set 82 which includes one or more captured images 80 of structure of interest. The structure report details damage to a roof of the structure of interest, hence the report is data related to damage of the structure which details that a damage is on a roof. One or more images 80 of damage to the roof may be included within the image data set 82 of the structure report 78).

20 Regarding claims 8 and 9, Schultz discloses an information processing method, a non-transitory computer readable medium having stored thereon program for causing a computer to execute the processing of: 
selecting a portion of a structure to be imaged (Schultz [0049]: user can input location of a structure of interest; [0050]: images 62 including structure of interests are displayed and the user can use a drag-and-drop element provided via user terminal to select the structure of interest within the scene in the images, wherein the images 62 can include different structures which can be selected as in Figs. 4-10. Hence, select a portion of a structure to be imaged);
generating a plurality of potential flight paths based on the selection of the portion of the structure, wherein each of the plurality of potential flight paths is for imaging the selected portion of the structure (Schultz [0059]-[0060]: information pertaining to the structure of interest and information in potential flight paths are used to generate fight path information for the aircraft to direct the aircraft to fly based on the flight path such as generated flight path 70 in Fig. 6; [0065]: If a flight path would go through one of potential obstructions, it could be flagged and the algorithm could attempt to find the best solution for getting past the obstructions, which may require an adjustment to the flight path to ensure full coverage, such as generating another flight path 70a as in Fig. 7. For any flight paths that are flagged for possible obstructions, a system operator could validate the corrective route chosen and alter it as necessary. Hence, generate plurality of potential flight paths based on selection of portion of structure; [0060]-[0061]: a flight path 70 may be displayed to the user on one or more images via display unit 22 as in Fig. 6, and a different flight path 70a can be displayed as in Fig. 7, [0064]. Hence, display plurality of potential flight paths);
displaying the plurality of potential flight paths (Schultz [0060]-[0061]: a flight path 70 may be displayed to the user on one or more images via display unit 22 as in Fig. 6, and a different flight path 70a can be displayed as in Fig. 7, [0064]. Hence, display plurality of potential flight paths);
selecting certain flight path information from the plurality of potential flight paths based on user selections (Schultz [0065]: For any generated flight paths that are flagged for possible obstructions, a system operator could validate the corrective route chosen, hence selected flight path, and alter it as necessary; [0025], [0043]: host system receives identification information relating to a structure of interest 21 via user terminals 14, and geographic positioning of the structure, and generates unmanned aircraft information including flight path information, camera control information to capture images of the structure of interest; [0072]: a user may manual manipulate the flight path of the unmanned aircraft such as adding a flight path);
(Schultz [0028]-[0029]: the unmanned aircraft 18 can include GPS receivers and the like so that the position and orientation of the aircraft at a specific instance of time can be monitored, recorded and correlated with particular images; [0078]: the longitude and latitude of a location seen within each image can be determined);
using a captured image of the structure imaged by the imaging device and the imaging position information and generating data related to damage of the structure including position information of damage of the structure included in the captured image (Schultz [0075]-[0076]: the capture images from the camera of the aircraft is used for evaluation of the structure of interest including damage of the structure and position information of the damage, such as damage of a roof of structure as in [0076]; [0078]: during image capture, the longitude and latitude of a location seen within each image can be determined and used to evaluate objects on the structure, which can be the damages; [0028]-[0029]: the unmanned aircraft 18 can include GPS receivers and the like so that the position and orientation of the aircraft at a specific instance of time can be monitored, recorded and correlated with particular images); and
output the captured image with the data related to damage of the structure to an external device (Schultz [0074], Fig. 1: one or more processor 24 may generate a structure report and provide to one or more user terminal 14, i.e. external device, over network 16 to allow user to view the structure report. Fig. 9 shows a screen shot 76 of a structure report on a display unit 22 of user terminal 14; [0075]-[0076], Fig. 9: the images obtained from the camera may be used in an insurance evaluation and provided in a structure report 78. The structure report 78 includes an image data set 82 which includes one or more captured images 80 of structure of interest. The structure report details damage to a roof of the structure of interest, hence the report is data related to damage of the structure which details that a damage is on a roof. One or more images 80 of damage to the roof may be included within the image data set 82 of the structure report 78. Hence, output the structure and damage report which is data related to a damage and which has captured images of damage on the roof to external user device; [0077]: structural details may be provided in the structure report within a structure data set 84 which include information related to structure of interest such as area of the structure, height of the structure, roof details; [0094]: additional data set may be included within the structure report such as school district data, census data,…; [0098]: the structure report may be used in an insurance claim such as insurance claim for a particular roof),
wherein the imaging position information comprises longitude and latitude information of the imaging device (Schultz [0078]: during image capture, the longitude and latitude of a location seen within each image can be determined; [0028]-[0029]: the unmanned aircraft 18 can include GPS receivers and the like so that the position and orientation of the aircraft at a specific instance of time can be monitored, recorded and correlated with particular images. Hence, longitude and latitude of the aircraft having the camera can be determined using the GPS while images are captured),
wherein the certain flight path information is generated in advance of the flight based on an overview diagram of the structure (Schultz Figs. 2-3, [0025]: unmanned aircraft system 10 comprising a host system which receives information relating to a structure of interest 21 and geographic position of the structure 21 and generates aircraft flight path information automatically by analyzing and using geo-referenced images; [0054]-[0057]: a foot-print of the structure having outline or edges of the structure may be determined. The height of the structure may aid in determine the altitude for the flight plan of the aircraft. The foot-print and other information related to the structure are used to generate flight path as in [0059], Fig. 4; [0060]-[0061], [0072], Fig. 6: the flight path is used to direct the aircraft 18 to follow that flight path and capture images of predetermined locations, as in [0073], and the flight path can be downloaded by a user. The aircraft can repeat the same flight path to obtain additional images as in [0072]. Therefore, the flight path is generated in advance of the flight based on overview diagram of the structure; [0081]-[0083]: an image of 3-D model for the structure is generated and the user can request a flight plan).

Schultz does not explicitly disclose wherein the certain flight path information comprises values of longitude and latitude.
However, Dockter discloses that wherein the certain flight path information comprises values of longitude and latitude (Dockter [0059]: a camera in an aircraft 10 having a known longitudinal and latitudinal position. The new latitude, longitude are sent to the vehicle flight control system with a command for the aircraft to hover at the selected location).
Schultz and Dockter are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Schultz, and further Dockter, to fly the aerial vehicle to a target location (Dockter [0059]).

Schultz does not explicitly disclose display at a same time the plurality of potential flight paths; and select certain flight path information from the plurality of potential flight paths based on user selection of one of the plurality of potential flight paths.
However, Euteneuer discloses display at a same time the plurality of potential flight paths; and select certain flight path information from the plurality of potential flight paths based on user selection of one of the plurality of potential flight paths (Euteneuer [0078], [0084]: the user interface permits the remote operator to remotely control the flight of an unmanned aircraft system UAS. The display system 510 can present the flight path of the UAS and one or more recommended modified flight paths of the UAS as determined by embodiments of the sense and avoid system 200 for the UAS. Projected flight paths of the UAS and one or more recommended modified flight paths as determined by the sense and avoid system may also be presented on the display; [0031]: the operator can control the UAS; [0063], [0094]: the sense and avoid system may recommend a flight path such as right turn or left turn and the operator can select a flight path for the UAS; Figs. 2-4, [0036], [0040]: recommended flight path for the UAS are determined based on an overview diagram of the scene or structure which are also displayed for operator as in [0078], [0084]).
Schultz and Dockter and Euteneuer are analogous art because they are from the same field of endeavor of image data processing.
Schultz and Dockter, and further incorporate displaying at a same time the plurality of potential flight paths; and select certain flight path information from the plurality of potential flight paths based on user selection of one of the plurality of potential flight paths, as taught by Euteneuer, to permit and help the remote operator to remotely control the flight of the unmanned aircraft system based on generated flight paths while still meet the operator’s desire of the flight path (Euteneuer [0084], [0063]).


Regarding claim 11, Schultz and Dockter and Euteneuer and Noffsinger disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Schultz discloses wherein the imaging position information includes at least one of position information of a damaged portion, coordinates of damages portion, damage type ID, and damage degree (Schultz [0028]-[0029]: the unmanned aircraft 18 can include GPS receivers and the like so that the position and orientation of the aircraft at a specific instance of time can be monitored, recorded and correlated with particular images; [0078], [0075]: during image capture, the longitude and latitude of a location seen within each image can be determined and used to evaluate objects on the structure, which can be the damages).


Regarding claim 12, Schultz and Dockter and Euteneuer and Noffsinger disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Schultz discloses wherein the imaging position information includes position information of a damaged portion, coordinates of damages portion (Schultz [0028]-[0029]: the unmanned aircraft 18 can include GPS receivers and the like so that the position and orientation of the aircraft at a specific instance of time can be monitored, recorded and correlated with particular images; [0078]: during image capture, the longitude and latitude of a location seen within each image can be determined and used to evaluate objects on the structure, which can be the damages, hence coordinate of portions including damage portions can be determined).
Schultz does not explicitly disclose wherein the imaging position information includes damage degree, damage type ID.
However, Noffsinger discloses wherein the imaging position information includes position information of a damaged portion, coordinates of damages portion, damage type ID, and damage degree (Noffsinger [0019]-[0021]: camera can be used to detect damage sections on a route; [0021], [0109]: the location including GPS coordinates of the detected damage sections of the track can be determined; [0024], [0060], [0109]: the type of the damage section (i.e. damage type ID) and the extend of the damage section (i.e. damage degree) can be determined).
Schultz and Dockter and Euteneuer and Noffsinger are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Schultz and Dockter and Euteneuer, and further incorporate having the imaging position information include position information of a damaged portion, coordinates of damages portion, damage type, and damage Noffsinger, to improve reliability of detection of damages on structure and reducing false alarms related to potential defects (Noffsinger [0002]).


Regarding claim 13, Schultz and Dockter and Euteneuer and Noffsinger disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Schultz discloses wherein the certain flight information comprises instructions to capture additional detail of a portion of the structure that is likely to be damaged (Schultz [0058]-[0059]: additional details of the structure of interest can be provided such as identification of areas such as eaves, drip edges, ridges, or the like, and other information as pitch distance, angle,… to generate flight path for images; [0072]: additional flight path can be requested; [0076], [0098]: generate reports having images to detail damage to a portion such as a roof).


Regarding claim 16, Schultz and Dockter and Euteneuer and Noffsinger disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Schultz further discloses wherein the processing circuitry is further configured to capture images of the structure at a plurality of positions corresponding to each set of the plurality of sets of the flight path information (Schultz [0060]-[0061], [0072], Fig. 6: the flight path is used to direct the aircraft 18 to follow that flight path and capture images of predetermined locations, as in [0073]; [0089]-[0090]: determine target capture points which space along the target path). 6  
 Dockter discloses wherein the certain flight path information comprises values of longitude and latitude as discussed in claim 1 above (Dockter [0059]: a camera in an aircraft 10 having a known longitudinal and latitudinal position. The new latitude, longitude are sent to the vehicle flight control system with a command for the aircraft to hover at the selected location).
Schultz and Dockter and Euteneuer and Noffsinger are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Schultz and Dockter and Euteneuer and Noffsinger, and further incorporate capturing images of the structure at a plurality of positions corresponding to each set of the plurality of sets of the flight path information, as taught by, wherein the sets of flight path information comprise longitude and latitude, as taught by Dockter, to fly the aerial vehicle to a target location (Dockter [0059]).

Regarding claim 17, Schultz and Dockter and Euteneuer and Noffsinger disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Schultz further discloses wherein the processing circuitry is further configured to generate the certain flight path information such that a damaged portion of the structure is captured in detail by the imaging device during the flight (Schultz [0076]-[0077]: images obtained from the camera are provided in structure report which can detail damage to a roof of the structure of interest. Images of damage to the roofs are obtained; [0080]: the structure of interest can be a house being assessed for damage; [0093]: once the aircraft completes the flight path, images data are used to produce a damage report of the structure of interest. Hence, the flight path information is generated such that damaged portion of the structure is captured in detail).

Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Schultz et al. (U.S 2016/0313736) hereinafter Schultz, in view of Dockter et al. (U.S. 2008/0071431) hereinafter Dockter, in view of Euteneuer et al. (U.S. 2014/0249738) hereinafter Euteneuer, in view of Noffsinger et al. (U.S. 2014/0207317) hereinafter Noffsinger, in view of Naderhirn et al. (WO 2012145780) hereinafter Naderhirn, further in view of Saphier et al. (U.S 2010/0309308 A1) hereinafter Saphier.
Regarding claim 3, Schultz and Dockter and Euteneuer and Noffsinger disclose all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.
Schultz discloses calculate the position of damage of the structure included in the captured image using imaging position information, out of captured images serving as a basis of a generated image, of a captured image and captured overlapping images of the structure (Schultz [0028]-[0029]: the unmanned aircraft 18 can include GPS receivers and the like so that the position and orientation of the aircraft at a specific instance of time can be monitored, recorded and correlated with particular images; [0078]: during image capture, the longitude and latitude of a location seen within each image can be determined using imaging position information of the camera; [0091]: “full motion video mode” whereby continuous images are captured at high rate of speed to ensure sufficient overlap). 
Schultz does not explicitly disclose wherein the processing circuitry is further configured to generate a combined image in which a plurality of captured images are stitched.
Naderhirn further discloses 20 wherein the processing circuitry is further configured to generate a combined image in which a plurality of captured images are stitched (Figure 1, Page 2, para. 2, Page 3, para. 1-2, Page 4, para. 2: individual images of the image sequence can be virtually seamlessly into an overall image 130 by means of image processing and image stitching). 
Schultz and Dockter and Euteneuer and Noffsinger and Naderhirn are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Schultz and Dockter and Euteneuer and Noffsinger, and further incorporate generating a combined image in which a plurality of captured images are stitched, as taught by Naderhirn, to have an overall image of the target structure (Naderhirn page 3, para. 2).

Schultz does not explicitly disclose calculate the position of damage of the structure included in the captured image using imaging position information, out of captured images serving as a basis of a generated image, of a captured image with which imaging position information with relatively high positional accuracy is associated.
However, Saphier discloses calculate the position of damage of the structure included in the captured image using imaging position information, out of captured images serving as a basis of a generated image, of a captured image with which imaging position information with relatively high positional accuracy is associated (Saphier [0003], [0007], [0037]: capture images of a sample or object wherein the images are at least partially overlapping to be combined to form a composite image of an object to identify and locate defects in the object as in [0032], [0033]; [0038]: actual position of the object can be located. High location accuracy is important for accurate defect reporting and positioning of post-inspection camera. The image processor use the accurate position information of captured images to calculate the position of defect for post-inspection review and repair).
Schultz and Dockter and Euteneuer and Noffsinger and Naderhirn and Saphier are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Schultz and Dockter and Euteneuer and Noffsinger and Naderhirn, and further incorporate calculating the position of damage of the structure included in the captured image using imaging position information of, out of captured images serving as a basis of an image to be generated 25 by the image combining unit, a captured image with which imaging position information with relatively high positional accuracy is associated, as taught by Saphier, to locate defects using captured images with finer position accuracy (Saphier [0007]).

Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Schultz et al. (U.S 2016/0313736) hereinafter Schultz, in view of Dockter et al. (U.S. 2008/0071431) hereinafter Dockter, in view of Euteneuer et al. (U.S. 2014/0249738) hereinafter Euteneuer, in view of Noffsinger et al. (U.S. 2014/0207317) hereinafter Noffsinger, in view of Naderhirn et al. (WO 2012145780) hereinafter Naderhirn, further in view of Saphier et al. (U.S 2010/0309308 A1) hereinafter Saphier further in view of Kadono (U.S 6,643,414).
Regarding claim 4, Schultz and Dockter and Euteneuer and Noffsinger and Naderhirn and Saphier disclose all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim.
Schultz does not explicitly disclose wherein the processing circuitry is further configured to calculate the position of damage of the structure included in the captured image using, as an imaging position with relatively highSP357916WO0051/53 positional accuracy, imaging position information of a captured image corresponding to a corner portion of the combined image.
However, Kadono discloses calculates the position of an object included in the captured image using, as an imaging position with relatively highSP357916WO00 51/53 positional accuracy, imaging position information of a captured image corresponding to a corner portion of a composite image containing the object (Kadono Figures 1 and 9, Column 16, lines 55-67, Column 17, lines 1-32: the positional relationship (such as a vector) between an origin Og of a composite image coordinate system and an origin Ob of an object coordinate system is determined, wherein the origin of the composite image is a corner of the composite image. Hence, the position of the object in the image relative to a corner of the image can be determined).
Schultz and Dockter and Euteneuer and Noffsinger and Naderhirn and Saphier and Kadono are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Schultz and Dockter and Euteneuer and Noffsinger and Naderhirn and Saphier, and further incorporate calculates the position of damage of the structure included in the captured image using, as an imaging position with relatively highSP357916WO00 51/53 positional accuracy, imaging position information of a captured image Kadono, to detect object's location with respect to the composite image for further processing of detected object in the image (Kadono Column 2, lines 55-67, Column 3, lines 1-11).

Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable Schultz et al. (U.S 2016/0313736) hereinafter Schultz, in view of Dockter et al. (U.S. 2008/0071431) hereinafter Dockter, in view of Euteneuer et al. (U.S. 2014/0249738) hereinafter Euteneuer, further in view of Noffsinger et al. (U.S. 2014/0207317) hereinafter Noffsinger, further in view of Saphier et al. (U.S 2010/0309308 A1) hereinafter Saphier.
10 Regarding claim 6, Schultz and Dockter and Euteneuer and Noffsinger disclose all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.
Schultz does not explicitly disclose wherein the processing circuitry is further configured to calculate an absolute position of damage of the structure included in the captured image.
However, Saphier discloses wherein the processing circuitry is further configured to calculate an absolute position of damage of the structure included in the captured image (Saphier [0007], [0053], [0034]: global positions and precise coordinates of defects can be determined, hence absolute position of damage in the image).
Schultz and Dockter and Euteneuer and Noffsinger and Saphier are analogous art because they are from the same field of endeavor of image data processing to detect defect.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Schultz and Dockter and Euteneuer and Noffsinger, and further incorporate an absolute position of damage of the Saphier, to be able to compute position of a defect in any given image frame obtained with minimal error (Saphier [0007], [0053]).

Claims 14 and 18-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Schultz et al. (U.S 2016/0313736) hereinafter Schultz, in view of Dockter et al. (U.S. 2008/0071431) hereinafter Dockter, in view of Euteneuer et al. (U.S. 2014/0249738) hereinafter Euteneuer, in view of Noffsinger et al. (U.S. 2014/0207317) hereinafter Noffsinger, further in view of Naderhirn et al. (U.S 2014/0168420) hereinafter Naderhirn.
Regarding claim 14, Schultz and Dockter and Euteneuer and Noffsinger disclose all the limitations of claim 13, and are analyzed as previously discussed with respect to that claim.
Schultz does not explicitly disclose wherein the instructions narrow an interval of positions of images captured at the portion of the structure likely to be damaged.
However, Kawaragi discloses wherein the instructions narrow an interval of positions of images captured at the portion of the structure likely to be damaged (Naderhirn Fig. 3, [0022]: the camera on the aircraft has lens 212 which is adjustable so that the aperture angle of the lens 212 can be varied (zoom lens); [0024]: select the aperture angle α of the lens 121 as a function of the relative position of the aircraft to the surface 100 so that the material defect 101, a crack or a hole, can be detected, and depend on the size of the material defect as in equation 1. Aperture angle             
                
                    
                        α
                    
                    
                        0
                    
                
            
         is smaller than aperture angle α as in Fig. 3. Hence, narrow an imaging interval of positions of captured images at portion of structure likely to be damaged).
Schultz and Dockter and Euteneuer and Noffsinger and Naderhirn are analogous art because they are from the same field of endeavor of image data processing.
 Schultz and Dockter and Euteneuer and Noffsinger, and further incorporate narrowing an interval of positions of images captured at the portion of the structure likely to be damaged, as taught by Naderhirn, to detect and localize defect of a structure (Naderhirn [0022]).


Regarding claim 18, Schultz and Dockter and Euteneuer and Noffsinger disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Schultz does not explicitly disclose wherein the processing circuitry is further configured to generate the certain flight path information such that the imaging device captures images using a smaller imaging interval for a damaged portion of the structure.
However, Naderhirn discloses generate the certain flight path information such that the imaging device captures images using a smaller imaging interval for a damaged portion of the structure (Naderhirn Fig. 3, [0022]: the camera on the aircraft has lens 212 which is adjustable so that the aperture angle of the lens 212 can be varied (zoom lens); [0024]: select the aperture angle α of the lens 121 as a function of the relative position of the aircraft to the surface 100 so that the material defect 101, a crack or a hole, can be detected, and depend on the size of the material defect as in equation 1. Aperture angle             
                
                    
                        α
                    
                    
                        0
                    
                
            
         is smaller than aperture angle α as in Fig. 3. Hence, using a smaller imaging interval for a damaged portion of the structure).
Schultz and Dockter and Euteneuer and Noffsinger and Naderhirn are analogous art because they are from the same field of endeavor of image data processing.
 Schultz and Dockter and Euteneuer and Noffsinger, and further incorporate having processing circuitry further configured to generate the certain flight path information such that the imaging device captures images using a smaller imaging interval for a damaged portion of the structure, as taught by Naderhirn, to detect and localize defect of a structure (Naderhirn [0022]).

Regarding claim 19, Schultz and Dockter and Euteneuer and Noffsinger and Naderhirn disclose all the limitations of claim 18, and are analyzed as previously discussed with respect to that claim.
Schultz does not explicitly disclose wherein the imaging interval represents a distance between positions on the structure of successive captured images.  
However, Naderhirn discloses wherein the imaging interval represents a distance between positions on the structure of successive captured images (Naderhirn Fig. 3, [0022]: the camera on the aircraft has lens 212 which is adjustable so that the aperture angle of the lens 212 can be varied (zoom lens); [0024]: select the aperture angle α of the lens 121 as a function of the relative position of the aircraft to the surface 100 so that the material defect 101, a crack or a hole, can be detected, and depend on the size of the material defect as in equation 1. Aperture angle             
                
                    
                        α
                    
                    
                        0
                    
                
            
         is smaller than aperture angle α as in Fig. 3, so a distance between positions on the structure of successive captured images such as positions between 2 points at the edge of the image captured when using aperture angle              
                
                    
                        α
                    
                    
                        0
                    
                
            
         is smaller than distance between two points at the edge of the image captured when using aperture angle α as in Fig. 3. Hence, using a smaller imaging interval which is distance between positions on the structure captured images).
Schultz and Dockter and Euteneuer and Noffsinger and Naderhirn are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Schultz and Dockter and Euteneuer and Noffsinger, and further incorporate having the imaging interval represents a distance between positions on the structure of successive captured images, as taught by Naderhirn, to detect and localize defect of a structure (Naderhirn [0022]).

Claim 20 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Schultz et al. (U.S 2016/0313736) hereinafter Schultz, in view of Dockter et al. (U.S. 2008/0071431) hereinafter Dockter, in view of Euteneuer et al. (U.S. 2014/0249738) hereinafter Euteneuer, in view of Noffsinger et al. (U.S. 2014/0207317) hereinafter Noffsinger, further in view of Weil (U.S 2013/0176424).
Regarding claim 20, Schultz and Dockter and Euteneuer and Noffsinger disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Schultz does not explicitly disclose wherein the processing circuitry is further configured to generate the certain flight path information such that the imaging device captures images using a different wavelength of light for a damaged portion of the structure.
However, Weil discloses the processing circuitry is further configured to generate the certain flight path information such that the imaging device captures images using a different wavelength of light for a damaged portion of the structure (Weil Fig. 1, [0034]: an aircraft for structural bridge, roadway defect detection having a visual camera system and infrared camera system, i.e. different wavelength of light, to image defected structure as in [0052]).
Schultz and Dockter and Euteneuer and Noffsinger and Naderhirn are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Schultz and Dockter and Euteneuer and Noffsinger, and further incorporate having the processing circuitry is further configured to generate the certain flight path information such that the imaging device captures images using a different wavelength of light for a damaged portion of the structure, as taught by Weil, to detect different defect conditions such as delamination of the structure (Weil [0038], [0019]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vincent et al (U.S 9,104,914) discloses object detection which object information generated relative to a corner of the image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KATHLEEN V NGUYEN/Examiner, Art Unit 2486